Case 6:21-cv-00051-ADA Document 14-8 Filed 03/31/21 Page 1 of 2




       Exhibit F
BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY                                             https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage...
                             Case 6:21-cv-00051-ADA Document 14-8 Filed 03/31/21 Page 2 of 2

         TEXAS SECRETARY of STATE
         RUTH R. HUGHS
                                                 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
         Filing Number:                803029263                                     Entity Type:   Domestic Limited Liability Company (LLC)
         Original Date of Filing:      May 29, 2018                                  Entity Status: In existence
         Formation Date:               N/A
         Tax ID:                       32067321839                                   FEIN:
         Duration:                     Perpetual

         Name:                         BCS Software LLC
         Address:                      7808 ORISHA DR
                                       AUSTIN, TX 78739 USA

                                                                                                                                          ASSOCIATED
           REGISTERED AGENT           FILING HISTORY                   NAMES                  MANAGEMENT           ASSUMED NAMES           ENTITIES

                                                                                                                        Name
          Assumed Name                                Date of Filing           Expiration Date     Inactive Date        Status     Counties
          Bluebonnet Consulting Services & Software   May 29, 2018             May 29, 2028                             Active     All Counties


           Order        Return to Search




         Instructions:
             To place an order for additional information about a filing press the 'Order' button.




1 of 1                                                                                                                                            3/15/21, 1:50 PM
